Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Huang on 28 December 2020.
The application has been amended as follows: 

15.	(Currently amended)  A computer program product having a non-transitory computer-readable medium which stores a set of to manage a hybrid storage disk array; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method including 
in response to a first data portion of a first extent in a first set of extents of a first type of storage disk being unavailable, obtaining a metadata portion of a second extent in a second set of extents of a second type of storage disk;
reading, from the metadata portion, reconstruction information for reconstructing the first data portion; 
reconstructing, based on the reconstruction information, the first data portion on a third extent in the first set of extents;
in response to performing a write operation on the first data portion, determining a log space in the metadata portion;
reading, from the log space, a log for performing the write operation; and
performing, based on the log, a write operation on the first data portion reconstructed on the third extent. 

23. 	(Currently amended)  The computer program product of claim 15, wherein the method further includes:
prior to obtaining the metadata portion of the second extent in the second set of extents of the second type of storage disk, obtaining a metadata portion of a fourth extent in the second set of extents of the second type of storage disk, and store the metadata portion of the fourth extent in the second extent in the second set of extents of the second type of storage disk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEISON C ARCOS whose telephone number is (571)270-3235.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce P Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/J.C.A/Examiner, Art Unit 2113                                                                                                                                                                                                        



/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113